 

Exhibit 10.3

LOGO [g101339g99k55.jpg]

June 10, 2010

Rick Hegberg

Address on File

Dear Rick:

We very much enjoyed our conversations with you during the interview process and
are pleased to offer you the position of Vice President Worldwide Sales, based
in our Santa Clara facility and reporting to me in my role as President and
Chief Executive Officer. You will be responsible for all aspects of leadership
of our sales and field support organizations, including developing business and
sales strategies to maximize revenue generating opportunities and to increase
market penetration for all Atheros products. Your annual base salary will be
$280,000 less any applicable taxes.

You will be eligible to participate in the Executive Incentive Plan. Your target
annual bonus for the 2010 plan year will be 90% of your actual base earnings –
70% tied to baseline targets, and 20% for achievement of stretch goals. A copy
of the plan will be provided upon hire.

Also, upon approval by the appropriate committee of the Board of Directors, you
will receive (1) an option to purchase 65,000 shares of the common stock of the
Company and (2) 40,000 Restricted Stock Units (RSUs). One quarter of the option
shares will vest on the first anniversary of your hire date and the remaining
shares will vest monthly over the following three years during your continued
employment. One quarter of the restricted stock units will vest in an open
trading window approximately one year after your hire date and the remaining
shares will vest quarterly from that date over the next three years during your
employment.

Upon commencing work with the Company, you will receive $100,000 as a signing
bonus. In the event your employment with the Company voluntarily terminates
prior to the first anniversary of your start date, you agree to fully refund the
$100,000 signing bonus to the Company. You agree to keep all terms of this bonus
confidential and not disclose it to anyone other than your spouse, your tax
advisor or your attorney.

To support your relocation to the Bay Area, we will reimburse you for household
and family moving expenses up to $40,000. Expenses will be reimbursed based upon
submission of actual receipts and be subject to any applicable tax withholding.
We will also provide you with 30 days of temporary living. In the event your
employment with the Company voluntarily terminates prior to the first
anniversary of your start date, you agree to refund a prorated portion of the
relocation support provided to the Company. Once your move has been completed,
and no later than 12 months following your hire date, any remaining relocation
support funds will be paid out to you in the form of a taxable cash bonus.

You will be eligible to participate in all of Atheros’ employee benefits,
including medical, dental, and vision health coverage as well as life insurance,
short and long-term disability, the employee stock purchase plan, 401k plan, and
paid time off. See attachments for more details. You will also be eligible to
participate in the Executive Incentive Plan described above, subject to annual
review and approval by the appropriate committee of the Board of Directors.



--------------------------------------------------------------------------------

 

Rick, we are looking forward to having you join the Atheros team during this
exciting time in our growth and we look forward to all your contributions.

If you have any questions, don’t hesitate to contact me at 408-773-5208; I’ll do
what I can to either answer your questions myself or to have your questions
answered by HR.

 

Sincerely, /s/ Craig H. Barratt Craig Barratt President and CEO Atheros
Communications, Inc.



--------------------------------------------------------------------------------

 

Please acknowledge your acceptance by signing below where indicated, faxing one
signed letter to the Human Resources confidential fax at (408) 736-8774, and
returning the signed letter to Atheros. I also ask that you review and sign the
Proprietary Information and Inventions Agreement and the Arbitration Agreement
and Severance and Change in Control Agreement, both of which are attached with
this offer letter. Your signature acknowledges your receipt and understanding of
and agreement with the attachments as well as this offer letter, which will
remain effective until June 11, 2010.

 

Start Date:   

 

        Accepted by:   

    /s/ Richard Hegberg

     Dated:        6.16.2010                 Richard Hegberg        